Case 3:17-cv-00666-MAB Document 61 Filed 04/12/21 Page 1 of 3 Page ID #422




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 LARRY MONTGOMERY,                               )
                                                 )
                       Plaintiff,                )
                                                 )
 vs.                                             )   Case No. 3:17 -CV-00666 -MAB
                                                 )
 CENTRALIA CORRECTIONAL                          )
 CENTER, ET AL.,                                 )
                                                 )
                       Defendants.               )
                                                 )


                         MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       Plaintiff Larry Montgomery, an inmate in the Illinois Department of Corrections,

filed this lawsuit in pursuant to 42 U.S.C. § 1983 alleging multiple Defendants violated

his constitutional rights (Doc. 1). Defendant Robert Mueller (the remaining Defendant

after the Court’s threshold review pursuant to 28 U.S.C. § 1915A) filed a motion for

summary judgment on June 3, 2019 (Docs. 41, 42). The motion was granted on October 2,

2020 and the case was closed the same day (Docs. 56, 57).

       Now pending before the Court is Defendant’s Bill of Costs. Defendant filed his Bill

of Costs on October 29, 2020 seeking a total of $518.30 for transcripts (Docs. 58, 58-1).

       Plaintiff filed an objection to the Bill of Costs on November 13, 2020 (Doc. 60).

Plaintiff asserts he should not be required to pay costs because while ultimately

unsuccessful, this was not a frivolous lawsuit. Additionally, he objects to the costs on

“hardship grounds,” as he does not have the ability or means to pay (Id.).

                                             1
Case 3:17-cv-00666-MAB Document 61 Filed 04/12/21 Page 2 of 3 Page ID #423




       Federal Rule of Civil Procedure 54(d)(1) provides that “costs—other than

attorney's fees—should be allowed to the prevailing party” unless a federal statute, the

Federal Rules of Civil Procedure, or a court order provides otherwise. “The rule provides

a presumption that the losing party will pay costs but grants the court discretion to direct

otherwise.” Rivera v. City of Chicago, 469 F.3d 631, 634 (7th Cir. 2006).

       The denial of costs may be warranted, however, if the losing party is indigent and

has no ability to pay. Id.; see also Mother and Father v. Cassidy, 338 F.3d 704, 708 (7th Cir.

2003). To deny a bill of costs on the grounds of indigence, “the district court must make

a threshold factual finding that the losing party is ‘incapable of paying the court imposed

costs at this time or in the future.’ ” Id. at 635 (quoting McGill v. Faulkner, 18 F.3d 456, 459

(7th Cir. 1994)). “The burden is on the losing party to provide the district court with

sufficient documentation to support such a finding.” Id. (internal quotations omitted).

Next, the district court “should consider the amount of costs, the good faith of the losing

party, and the closeness and difficulty of the issues raised by a case when using its

discretion to deny costs.” Id. The burden of threshold factual finding of a party's inability

to pay is placed on the losing party and should be supported by documentation in the

form of “an affidavit or other documentary evidence of both income and assets, as well

as a schedule of expenses.” Id.

       Here, Plaintiff was granted pauper status when this action commenced, and he has

been continuously incarcerated throughout the course of this litigation (see Doc. 7).

Plaintiff did not provide any supporting information to his short objections detailing his

current Trust Fund Balance or other financial information so the Court could assess his

                                               2
Case 3:17-cv-00666-MAB Document 61 Filed 04/12/21 Page 3 of 3 Page ID #424




current income, which is integral to the Court’s determination of whether a plaintiff is

incapable of paying costs. Even so, it is supported by the record that Plaintiff is incapable

of paying all of Defendants’ costs at this time as he is still currently incarcerated.

        Turning to the amount of the costs, Defendants seek a total of $518.30. That sum,

while    not   astronomical,    is   substantial   to   a   prisoner   proceeding in     forma

pauperis. Furthermore, the Court finds that this action was not frivolous and involved

important constitutional rights under the Eighth Amendment. The Court believes

Plaintiff's pursuit of this action was in good faith even though he did not prevail, but that

he should not be completely relieved of the obligation to pay Defendants’ costs as he has

not submitted information about his current financial situation.

        For these reasons, the Court OVERRULES Plaintiff's objection to costs since he

has not submitted an affidavit with his current financial status outlined clearly for the

Court, or other supporting materials and arguments, but will reduce the amount of

costs to $103.66. This amount represents 20% of the requested costs, which the Court

finds reasonable under the circumstances. The Court ORDERS an award of costs in the

total amount of $103.66, and the Clerk of Court shall tax costs in this amount against

Plaintiff.

        IT IS SO ORDERED.

        DATED: April 12, 2021
                                                   s/ Mark A. Beatty
                                                   MARK A. BEATTY
                                                   United States Magistrate Judge




                                              3
